Citation Nr: 1456509	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision and a January 2014 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Detroit, Michigan.  

The Veteran testified before the Board at a videoconference hearing in April 2014.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for rheumatoid arthritis in March 2012.  In October 2012, the RO denied entitlement to service connection.  In December 2012, he Veteran submitted a VA Form 9 that can be accepted as a notice of disagreement with the denial.  In January 2013, he submitted a statement in which he alleged a causal connection between rheumatoid arthritis and the service-connected PTSD.  In January 2013, the RO confirmed and continued the Veteran's claim for service connection for rheumatoid arthritis.  During the April 2014 hearing, the Veteran's representative expressed disagreement with the denial.  He specifically noted the denial and his reasons for disagreement.  

Additionally, in June 2011, the Veteran was granted service connection for PTSD evaluated at 50 percent.  In February 2012, the Veteran wrote a letter specifically disagreeing with the 50 percent rating.  The Veteran suggested that he met the criteria for a 70 percent rating.  

Based on these facts, the Board finds that the Veterans successfully submitted a timely notice of disagreement regarding the June 2011 rating decision granting an initial 50 percent evaluation for PTSD.  He also successfully submitted a timely notice of disagreement regarding the March 2012 rating decision denying service connection for rheumatoid arthritis.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

During the April 2014 hearing, the Veteran's representative argued that the Veteran's COPD was causally or etiologically related to the Veteran's rheumatoid arthritis.  He indicated that this issue should be addressed prior to any decision on a respiratory disability.  Therefore, the Board finds that the issues of service connection for rheumatoid arthritis and service connection for COPD are inextricably intertwined.  A final decision regarding COPD must be delayed until the Veteran has the opportunity to appeal the rheumatoid arthritis denial.  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement a higher initial disability rating for PTSD in excess of 50 percent and entitlement to service connection for rheumatoid arthritis.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  The RO should attempt to obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain such records should be documented in the claims file.  

3.  After completion of the above, the RO should review the expanded record and address any remaining issues on appeal.  The Veteran and his representative should be furnished any appropriate supplemental statements of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




